Plaintiff’s efforts to create an ambiguity in the insurance policy are unavailing (see Moore v Kopel, 237 AD2d 124, 125 [1997]). The term “disability period” as used in the policy is reasonably susceptible of only one meaning. An unsupported hearsay statement attributed by plaintiff to a purported agent of defendant neither changes the policy’s terms nor renders them ambiguous (see Kass v Kass, 91 NY2d 554, 566 [1998]).
We have considered and rejected plaintiffs remaining contention. Concur — Gonzalez, P.J., Tom, Andrias, Nardelli and Richter, JJ.